            Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  SUE GEE CHENG,
                                                     Civil Action No.
                      Plaintiff,
                                                     COMPLAINT FOR VIOLATIONS
       v.                                            OF THE FEDERAL SECURITIES
                                                     LAWS


                                                     JURY TRIAL DEMANDED
   AKERS BIOSCIENCES, INC.,
   JEFFREY L. BERENSON, JAMES E.
   CRADDOCK, BARBARA J.
   DUGANIER, THOMAS J. EDELMAN,
   HOLLI C. LADHANI, DAVID L.
   STOVER, SCOTT D. URBAN,
   WILLIAM T. VAN KLEEF, and
   MARTHA B. WYRSCH,


                      Defendants.



       Plaintiff Sue Gee Cheng (“Plaintiff”) by and through her undersigned attorneys, brings

this action on behalf of herself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Akers Biosciences, Inc. (“Akers” or the “Company”) and other related parties and non-parties

with the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning Akers and the Defendants.
            Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 2 of 14




                                  SUMMARY OF THE ACTION

       1.        This is an action brought by Plaintiff against Akers and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed sale of the Company to MyMD

Pharmaceuticals, Inc. (“MYMD”) and XYZ Merger Sub Inc. (“Merger Sub”) (the “Proposed

Transaction”).

       2.        On November 11, 2020, the Company entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with MYMD.                  Pursuant to the terms of the Merger

Agreement, on a pro forma basis and based upon the number of shares of Akers common stock

to be issued in the merger, current Akers’ shareholders will own approximately 20% of the

combined company, on a fully diluted basis, and current MYMD shareholders will own

approximately 80% of the combined company on a fully diluted basis. The Merger Agreement

also provides for additional contingent payments in cash and shares to the stockholders of

MyMD under certain circumstances.

       3.        On January 15, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading registration statement with the SEC on Form S-4 (the “Registration Statement”), in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Akers and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Akers




                                                   2
             Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 3 of 14




shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, the owner of Akers shares.

        9.       Defendant Akers is incorporated under the laws of New Jersey and has its

principal executive offices located at 1185 Avenue of the Americas, 3rd Floor, New York, New

York 10036.       The Company’s common stock trades on the NASDAQ under the symbol

“AKER.”

        10.      Defendant Christopher C. Schreiber (“Schreiber”) is and has been the Chairman

of the Board of Akers at all times during the relevant time period.




                                                   3
         Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 4 of 14




       11.     Defendant Joshua Silverman (“Silverman”) is and has been a director of Akers at

all times during the relevant time period.

       12.     Defendant Bill J. White (“White”) is and has been a director of Akers at all times

during the relevant time period.

       13.     Defendant Robert Schroeder (“Schroeder”) is and has been a director of Akers at

all times during the relevant time period.

       14.     Defendants Schreiber, Silverman, White, and Schroeder are collectively referred

to herein as the “Individual Defendants.”

       15.     The Individual Defendants, along with Defendant Akers, are collectively referred

to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       16.     Akers was incorporated in 1989 in the State of New Jersey under the name

“A.R.C. Enterprises, Inc,” which was changed to “Akers Research Corporation” on September

28, 1990 and “Akers Laboratories, Inc.” on February 24, 1996. Pursuant to the Amended and

Restated Certificate of Incorporation filed on March 26, 2002, the corporation’s name was

changed to “Akers Biosciences, Inc.”

       17.     Akers was historically a developer of rapid health information technologies. On

March 23, 2020, Akers entered into the MIPA with the Cystron Sellers, pursuant to which Akers

acquired 100% of the Cystron Membership Interests. Cystron is a party to a license agreement

with Premas whereby Premas granted Cystron, amongst other things, an exclusive license with

respect to Premas’ vaccine platform for the development of a vaccine against COVID-19, and

other coronavirus infections. Since its entry into the MIPA, Akers has been primarily focused on




                                                4
         Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 5 of 14




the rapid development and manufacturing of the COVID-19 Vaccine Candidate, in collaboration

with Premas.

                    The Company Announces the Proposed Transaction

       18.     On November 12, 2020, the Company jointly issued a press release announcing

the Proposed Transaction. The press release stated in part:

       BALTIMORE         &     THOROFARE,          N.J.--(BUSINESS WIRE)--MyMD
       Pharmaceuticals, Inc. (“MyMD”) and Akers Biosciences, Inc. (“Akers”)
       (NASDAQ: AKER) today jointly announced that they have entered into a
       definitive merger agreement. Upon closing the transaction, the combined
       company is expected to be renamed MyMD Pharmaceuticals, Inc. and remain
       listed on the Nasdaq under the new ticker symbol “MYMD.”

       The companies plan to hold a video conference for investors on Wednesday,
       November 18, 2020 at 4:15 p.m. ET to provide additional context on the
       integrated company, the clinical pipeline and drug development plan, and the
       commercial potential of the targeted indications.

       Following the merger, the two companies will join as one to focus on developing
       and commercializing MyMD’s novel immunotherapy pipeline assets, including
       MYMD-1, a first-in-class drug being developed to treat autoimmune and age-
       related diseases, including extending the human lifespan. MYMD-1 has been
       shown to be effective in regulating the immune system from causing age-related
       diseases in preclinical studies and MyMD believes that it is the first oral small
       molecule regulator of tumor necrosis factor alpha (TNF-α) capable of crossing the
       blood-brain barrier. Looking forward, MyMD intends to also continue to develop
       its second asset, SUPERA-1R, a drug platform based on a patent-protected,
       synthetic derivative of cannabidiol (CBD) that seeks to target key cannabinoid
       receptors.

       A Phase 1 study on MYMD-1 has been completed, with plans to begin two Phase
       2 clinical trials in Q1 2021 and additional Phase 2 clinical trials throughout 2021.
       Preclinical data, showing the effectiveness of MyMD-1 in treating autoimmune
       diseases, were compiled by nationally recognized researchers and laid the
       foundation for the studies, securing peer-reviewed publications in The Journal of
       Immunology and the Journal of Neuroimmunology.

       “Over the last seven years, MyMD has advanced its robust drug development
       program, achieving very encouraging preclinical and Phase 1 clinical data,” said
       Chris Chapman, M.D., Chief Medical Officer of MyMD. “As we enter Phase 2
       clinical trials and continue to advance our drug candidates toward
       commercialization--we believe this merger is the natural next step for us. Gaining



                                                5
  Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 6 of 14




access to the public capital markets, along with Akers’ capital resources, should
allow us to accelerate our plans and elevate MyMD within the emerging fields of
aging, immunometabolic regulation and TNFα inhibition.”

The mechanism of action for MYMD-1 involves shutting down the production of
TNF-α, offering the potential to reshape clinical guidelines and treatment
approaches for aging and a number of autoimmune diseases including diabetes,
rheumatoid arthritis and multiple sclerosis.

Reflecting on the rationale for the merger, Chris Schreiber, Executive Chairman
and President of Akers, stated, "We are excited about this strategic opportunity to
focus on MyMD’s promising clinical development program and worldwide patent
position. Through this transaction, the company will be committed to delivering
novel, multi-indication platform drugs designed to extend healthy lifespan and
treat the source of chronic autoimmune diseases. We are highly excited about
MyMD’s broad development program focused on two drug platforms that address
enormous market potential. We believe that our merger with MyMD should
provide us with additional value creation opportunities, in addition to our
COVID-19 vaccine candidate that we have been working with our partners in
India to develop.”

Management and Organization

The combined company will be led by Chris Chapman, M.D., who will become
President and Chief Medical Officer of MyMD, and Adam Kaplin, M.D., who
will become Chief Scientific Officer of MyMD, and is planned to be
headquartered in Baltimore, Maryland. Dr. Chapman is the founder and CEO of
Chapman Pharmaceutical Consulting Inc. and will bring extensive experience
working with biotechnology companies in the design of clinical trial protocols,
conducting clinical trials and advising on regulatory and medical affairs. Dr.
Kaplin, the prior founder and chief of the Neuropsychiatric CNS Autoimmune
Consultation Clinic, at the Johns Hopkins Multiple Sclerosis Center of
Excellence, and an assistant professor of psychiatry and behavioral sciences at the
Johns Hopkins University School of Medicine, has consulted with multiple
hospitals, biotechnology companies and non-profit organizations on medical and
development matters.

Transaction Details

On a pro forma basis and based upon the number of shares of Akers common
stock to be issued in the merger, current Akers’ shareholders will own
approximately 20% of the combined company, on a fully diluted basis, and
current MyMD’s shareholders will own approximately 80% of the combined
company on a fully diluted basis (excluding the effect of warrants issued in the
below described private placement). The merger agreement also provides for
additional contingent payments in cash and shares to the stockholders of MyMD



                                        6
         Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 7 of 14




       under certain circumstances. The merger is expected to close in the first half of
       2021, subject to the approval of Akers’ shareholders at a special shareholder
       meeting, as well as other customary closing conditions.

       In connection with the definitive merger agreement, Akers agreed to loan MyMD
       up to $3 million pursuant to a secured promissory note. The note bears interest at
       5% per annum, has a maturity date of April 15, 2022 and is secured by a first lien
       on MyMD’s assets.

       Private Placement

       Concurrently with the execution of the merger agreement with MyMD, Akers
       entered into a securities purchase agreement with certain accredited investors to
       raise $18 million through the issuance of up to 9,765,933 shares of common stock
       (or common stock equivalents) and accompanying warrants to purchase an
       aggregate of up to 9,765,933 shares of common stock at $1.85 per share of
       common stock and accompanying warrant. The warrants are immediately
       exercisable at an exercise price of $2.06 per share, with an expiration date of five
       and one-half years after the date of issuance. The offer and sale of the foregoing
       securities are being made in a transaction not involving a public offering and have
       not been registered under the Securities Act of 1933, as amended (the "Securities
       Act"), or applicable state securities laws.

       Accordingly, the securities may not be reoffered or resold in the United States
       except pursuant to an effective registration statement or an applicable exemption
       from the registration requirements of the Securities Act and such applicable state
       securities laws.

       Under an agreement with the investors, the Company is required to file a
       registration statement with the Securities and Exchange Commission covering the
       resale of the shares of common stock to be issued to the investors and to use best
       efforts to have the registration statement declared effective as promptly as
       practical thereafter.

       The closing of the private placement is subject to the satisfaction of certain
       customary closing conditions set forth in the securities purchase agreement.

                 FALSE AND MISLEADING STATEMENTS
      AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       19.    On January 15, 2021, the Company authorized the filing of the Registration

Statement with the SEC.       The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.




                                                7
           Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 8 of 14




       20.      Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       21.      The Registration Statement notes that the Company’s and MYMD’s management

prepared financial projections concerning the Proposed Transaction, however the Registration

Statement fails to disclose both sets of projections.

       22.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
               Misrepresentations or Omissions Regarding Gemini’s Financial Opinion

       23.      The Registration Statement contains the financial analyses and opinion of Gemini

Valuation Services, LLC (“Gemini”) concerning the Proposed Transaction, but fails to provide

material information concerning such.

       24.      With respect to Gemini’s Guideline Transaction Analysis, the Registration

Statement fails to disclose the closing dates of the transactions.




                                                  8
            Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 9 of 14




          25.   With respect to Gemini’s Akers Valuation Analysis, the Registration Statement

fails to disclose the transactions and companies observed in the analysis, as well as the basis for

Gemini’s selection of such.

          26.   With respect to Gemini’s Relative Valuation Analysis, the Registration Statement

fails to disclose the pro forma net cash used in the analysis.

          27.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          28.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          29.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          30.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the



                                                  9
         Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 10 of 14




Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       31.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       32.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

       33.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       34.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not




                                                     10
         Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 11 of 14




misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       35.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       36.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

       37.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

       38.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                11
           Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 12 of 14




                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   The Individual Defendants acted as controlling persons of Akers within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Akers, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          41.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          42.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

          43.   In addition, as set forth in the Registration Statement sets forth at length and



                                                  12
         Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 13 of 14




described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       44.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       45.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       46.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;




                                                13
         Case 1:21-cv-01110-VEC Document 1 Filed 02/08/21 Page 14 of 14




       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: February 8, 2021                                        Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 14
